Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows:
A. 	The various organs selected from the claimed Markush group instantly claimed (e.g., as recited in claims 3-8 and 20-25).
B.	The various extracellular vesicles derived from regenerative stem cells instantly claimed (e.g. as recited in claims 14, 16 and 19).
C. 	The various extracellular vesicles instantly claimed (e.g. as recited in claims 1 and 15).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (that is, for species A, elect a particular organ from the Markush group or specific combination of organs from the Markush group in claims 3-8 and 20-25 e.g. a particular elect organ from the Markush group recited in claims 3-8 and 20-25 of either skin or liver or lungs or gascia or gentitalia or eyes etc. or elect a specific combination of organs from the Markush group; for species B, elect a particular extracellular vesicle derived from regenerative stem cells etc. in claims 14, 16 and 19 e.g. a particular extracellular vesicle derived from regenerative stem cells etc. of either of embryonic stem cells or adult stem cells or neural stem cells or placental stem cells or 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The following claim(s) are generic: claims 1, 3-10, 12, 14-16 and 19-25
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each various species of organs (e.g. the organ such as liver is different in structure from the organ of a lung) selected from the claimed Markush group and/or extracellular vesicles derived from regenerative stem cells (e.g. each claimed regenerative stem cell is of a different cell in structure) and/or extracellular vesicles (e.g. each claimed extracellular vesicle such as exosomes are different in structure than membrane particles) is distinct from the other . 
Also, Please note such a composition as administered as a therapeutic composition (and as the composition claimed in the claimed invention of claims 1 and 15) comprising extracellular vesicles is reasonably taught (anticipated) by the prior art including those listed as X references within the corresponding PCT search report.  Thus, the technical feature that would otherwise bind the claims together is not a special technical feature and, therefore, the claims lack unity (as further discussed below).

CONCLUSION
	Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirements be traversed (37 CF 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                         

/MICHAEL BARKER/Primary Examiner, Art Unit 1655